Exhibit 10.6
JACK IN THE BOX INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)
Amended and Restated January 1, 2009



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          PAGE
ARTICLE I—PURPOSE; EFFECTIVE DATE
  1
 
   
1.1 Purpose
  1
1.2 Effective Date
  1
 
   
ARTICLE II—DEFINITIONS
  1
 
   
2.1 Actuarial Equivalent
  1
2.2 Beneficiary
  1
2.3 Board
  1
2.4 Change in Control
  1
2.5 Committee
  2
2.6 Company
  2
2.7 Compensation
  2
2.8 Deferred Compensation Plan
  3
2.9 Disability
  3
2.10 Early Retirement Date
  3
2.11 Final Average Compensation
  3
2.12 Form of Payment Designation
  3
2.13 401(k) Plan
  3
2.14 Normal Retirement Date
  3
2.15 Participant
  4
2.16 Participation Agreement
  4
2.17 Plan
  4
2.18 Retirement
  4
2.19 Retirement Plan
  4
2.21 Target Benefit Percentage
  4
2.22 Termination of Employment
  4
2.23 Years of Service
  4
 
   
ARTICLE III—PARTICIPATION
  5
 
   
3.1 Eligibility and Participation
  5
3.2 Change in Employment Status
  5
3.3 Recovery from Disability
  5
 
   
ARTICLE IV—SURVIVOR BENEFITS
  6
 
   
4.1 Pretermination Survivor Benefit
  6
4.2 Post-termination Survivor Benefit
  6
4.3 Suicide; Misrepresentation
  6

(i) 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          PAGE
ARTICLE V—SUPPLEMENTAL BENEFITS
  7
 
   
5.1 Right to Supplemental Retirement Benefit
  7
5.2 Normal Retirement Benefit
  7
5.3 Early Retirement Benefit
  7
5.4 Disability Retirement Benefit
  8
5.5 Forfeiture of Benefits
  8
5.6 Form of Payment
  8
5.7 Change in Control
  9
5.8 Commencement of Benefit Payments
  9
5.9 Withholding; Payroll Taxes
  10
5.9 Payment to Guardian
  10
 
   
ARTICLE VI—BENEFICIARY DESIGNATION
  10
 
   
6.1 Beneficiary Designation
  10
6.2 Changing Beneficiary
  10
6.3 Change in Marital Status
  10
6.4 No Beneficiary Designation
  11
6.5 Effect of Payment
  11
 
   
ARTICLE VII—ADMINISTRATION
  11
 
   
7.1 Committee; Duties
  11
7.2 Agents
  11
7.3 Binding Effect of Decisions
  12
7.4 Indemnity of Committee
  12
7.5 Election of Committee After Change in Control
  12
 
   
ARTICLE VIII—CLAIMS PROCEDURE
  12
 
   
8.1 Claim
  12
8.2 Denial of Claim
  12
8.3 Review of Claim
  12
8.4 Final Decision
  13
 
   
ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT
  13
 
   
9.1 Termination, Suspension or Amendment of Plan
  13
 
   
ARTICLE X—MISCELLANEOUS
  13

(ii) 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          PAGE
10.1 Unfunded Plan
  13
10.2 Company Obligation
  14
10.3 Unsecured General Creditor
  14
10.4 Trust Fund
  14
10.5 Nonassignability
  14
10.6 Not a Contract of Employment
  14
10.7 Protective Provisions
  14
10.8 Governing Law
  15
10.9 Validity
  15
10.10 Notice
  15
10.11 Successors
  15

(iii) 



--------------------------------------------------------------------------------



 



JACK IN THE BOX INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009)
ARTICLE I—PURPOSE; EFFECTIVE DATE
1.1 Purpose
     The purpose of this Supplemental Executive Retirement Plan is to provide
supplemental retirement benefits for certain key employees of the Company. It is
intended that the Plan will aid in retaining and attracting individuals of
exceptional ability by providing them with these benefits.
1.2 Effective Date
     This Plan was originally effective April 2, 1990. This Amendment and
Restatement is effective January 1, 2009.
ARTICLE II—DEFINITIONS
     For the purposes of this Plan, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:
2.1 Actuarial Equivalent
     “Actuarial Equivalent” means equivalence in value between two (2) or more
forms and/or times of payment based on a determination by an actuary chosen by
the Company. Effective September 30, 2007, the interest rate assumption shall be
six percent (6%) per annum and the mortality assumption shall be the RP 2000
projected ten (10) years using Projection Scale AA. These assumptions may be
changed from time to time by the Plan’s actuary with the approval of the Board.
2.2 Beneficiary
     “Beneficiary” means the person, persons or entity as designated by the
Participant, entitled under Article VI to receive any Plan benefits payable
after the Participant’s death.
2.3 Board
     “Board” means the Board of Directors of the Company.
2.4 Change in Control
     “Change in Control” of the Company means, and shall be deemed to have
occurred upon, the first to occur of any of the following events:
(a) Any “Person” (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the

PAGE 1 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



Company, or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company) becomes the “Beneficial Owner” of securities of the Company
representing fifty percent (50%) or more of (i) the then outstanding shares of
the securities of the Company, or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (“Company Voting Stock”); or
(b) The majority of members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment; or
(c) The stockholders of the Company approve: (i) a plan of complete liquidation
of the Company; or (ii) an agreement for the sale or disposition of all or
substantially all of the Company’s assets; or (iii) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock.
     However, in no event shall a “Change in Control” be deemed to have
occurred, with respect to the Participant, if the Participant is part of a
purchasing group which consummates the Change in Control transaction. The
Participant shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Participant is an equity participant in the purchasing
company or group (except for: (i) passive ownership of less than two percent
(2%) of the stock of the purchasing company; or (ii) ownership of equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
nonemployee continuing Directors).
     For purposes of this Section, the terms “Person” and “Beneficial Owner”
shall have the meanings given those terms in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, and Rule 13d-3 under that Act.
2.5 Committee
     “Committee” means committee appointed by the Board to administer the Plan
pursuant to Article VII. The initial committee so designated by the Board shall
be the Administrative Committee.
2.6 Company
     “Company” means Jack in the Box Inc., a Delaware Corporation, and directly
or indirectly affiliated subsidiary corporations, any other affiliate designated
by the Board, or any successor to the business thereof.
2.7 Compensation
     “Compensation” means the base salary payable to and bonus earned by a
Participant by Company and considered to be “wages” for purposes of federal
income tax withholding. Compensation shall be calculated before reduction for
any amounts deferred by the Participant pursuant to the Company’s tax qualified
plans which may be maintained under Section 401(k) or Section 125 of the
Internal Revenue Code

PAGE 2 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



(the “Code”), or under the Deferred Compensation Plan as defined in Section 2.8.
Inclusion of any other forms of Compensation are subject to Committee approval.
2.8 Deferred Compensation Plan
     “Deferred Compensation Plan” means the Jack in the Box Inc. Capital
Accumulation Plan for Executives, a nonqualified deferred compensation plan
established by the Company for a select group of highly compensated and
management employees of Company.
2.9 Disability
     “Disability” means a medically determinable physical or mental impairment
of the Participant that can be expected to result in death or can be expected to
last for a continuous period of at least twelve (12) months and that makes the
Participant unable to engage in any substantial gainful activity.
2.10 Early Retirement Date
     “Early Retirement Date” means the date on which a Participant terminates
employment with Company, if such termination date occurs on or after such
Participant’s attainment of age fifty-five (55) and completion of ten (10) Years
of Service, but prior to the Participant’s Normal Retirement Date.
2.11 Final Average Compensation
     “Final Average Compensation” means the Participant’s average monthly
Compensation during any five (5) calendar years in which the Participant’s
Compensation is the highest out of the last ten (10) years of employment with
Company. If the Participant has fewer than five (5) years of employment with
Company, Final Average Compensation shall be determined based on the average of
actual term of employment.
2.12 Form of Payment Designation
     “Form of Payment Designation” means the form prescribed by the Committee
and completed by the Participant, indicating the chosen form of payment for
benefits payable under the Plan, as elected by the Participant.
2.13 401(k) Plan
     “401(k) Plan” means the Jack in the Box Inc. Easy$aver Plus Plan or any
successor defined contribution plan maintained by Company that qualifies under
Section 401(a) of the Code by satisfying the requirements of Section 401(k) of
the Code.
2.14 Normal Retirement Date
     “Normal Retirement Date” means the date on which a Participant terminates
employment with Company on or after attaining age sixty-two (62).

PAGE 3 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



2.15 Participant
     “Participant” means any employee who is eligible, pursuant to Section 3.1,
to participate in this Plan, and who has not yet received full benefits
hereunder.
2.16 Participation Agreement
     “Participation Agreement” means the agreement filed by a Participant and
approved by the Committee pursuant to Article III.
2.17 Plan
     “Plan” means this Jack in the Box Inc. Supplemental Executive Retirement
Plan, as may be amended from time to time.
2.18 Retirement
     “Retirement” means a Participant’s Termination of Employment with Company
at the Participant’s Early Retirement Date or Normal Retirement Date, as
applicable.
2.19 Retirement Plan
     “Retirement Plan” means the Jack in the Box Inc. Retirement Plan or any
successor plan. For purposes of Section 5.2, “Retirement Plan” means any
qualified defined benefit plan maintained by Company that qualifies under
Section 401(a) of the Internal Revenue Code.
2.20 Supplemental Retirement Benefit
     “Supplemental Retirement Benefit” means the benefit determined under
Article V of this Plan.
2.21 Target Benefit Percentage
     “Target Benefit Percentage” means the percentage of a Participant’s Final
Average Compensation that will be used in determining the Participant’s
Supplemental Retirement Benefit under Article V of this Plan. The Target Benefit
Percentage is determined by multiplying sixty percent (60%) times a fraction,
the numerator of which is the Participant’s Years of Service (not to exceed
twenty (20)) and the denominator of which is twenty (20).
2.22 Termination of Employment
     “Termination of Employment” means a “separation from service” as such term
is defined in Section 409A of the Internal Revenue Code and regulations
promulgated thereunder.
2.23 Years of Service
     “Years of Service” means the number of years of service determined in
accordance with the provisions of the Retirement Plan, whether or not the
Participant is a participant in such plan.

PAGE 4 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



ARTICLE III—PARTICIPATION
3.1 Eligibility and Participation
     (a) Eligibility. Eligibility to participate in the Plan shall be limited to
those select key employees of Company who are designated by management, from
time to time, and approved by the Committee.
     (b) Participation. An employee’s participation in the Plan shall be
effective upon notification to the employee by the Committee of eligibility to
participate, completion of a Participation Agreement and a Form of Payment
Designation, and acceptance of each by the Committee. Subject to Section 3.2,
participation in the Plan shall continue until such time as the Participant
terminates employment with Company and as long thereafter as the Participant is
eligible to receive benefits under this Plan.
     (c) Participation Freeze Date. Notwithstanding any other provision of the
Plan to the contrary, participation in the Plan is frozen effective January 1,
2007, and no employees who are not Participants on January 1, 2007 will become
participants after January 1, 2007.
3.2 Change in Employment Status
     If the Committee determines that a Participant’s employment performance is
no longer at a level that deserves reward through participation in this Plan,
but does not terminate the Participant’s employment with Company, participation
herein and eligibility to receive benefits hereunder shall be limited to the
Participant’s accrued interest in such benefits as of the date designated by the
Board (“Participation Termination Date”). Such benefits shall be based solely on
the Participant’s Years of Service and Compensation as of the Participation
Termination Date; provided, however, that the Participant’s Years of Service
after the Participant’s Participation Termination Date will be recognized solely
for the limited purpose of determining whether the Participant has a
nonforfeitable right to a benefit under Section 5.1 of this Plan.
Notwithstanding the above, Participants who have a change in employment status,
as described in this Section 3.2, and who terminate employment with Company
within twenty-four (24) months following a Change in Control, shall be entitled
to benefits as described in Section 5.7 of this Plan.
3.3 Recovery from Disability
     A Participant will be considered to have a Recovery from Disability if
(a) a Participant has a Termination of Employment due to Disability before the
Participant has a nonforfeitable right to a benefit under Section 5.1 of this
Plan and (b) the Disability ceases before the Participant’s right to a
Disability retirement benefit under Section 5.4 becomes nonforfeitable. If the
Participant is reemployed by the Company upon a Recovery from Disability, then
the Participant’s participation in this Plan shall resume on reemployment if
approved by the Committee; if not so approved, the Participant shall be treated
as if a change in employment status under Section 3.2 of this Plan had occurred
as of the Participant’s reemployment date. If the Participant is not reemployed
by the Company upon a Recovery from Disability, the Participant shall no longer
be considered Disabled for purposes of this Plan and the Participant’s benefit
shall be forfeited under Section 5.5.

PAGE 5 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



ARTICLE IV—SURVIVOR BENEFITS
4.1 Pretermination Survivor Benefit
     If a Participant dies while employed by Company, or while Disabled but
before attaining a nonforfeitable right to a Disability retirement benefit,
Company shall pay a survivor benefit to the Participant’s Beneficiary as
follows:
     (a) Amount. The amount of the survivor benefit shall be one (1) times the
Participant’s Compensation, which for purposes of this subsection shall be
defined as annualized current base salary plus the average of the bonuses paid
for the three (3) most recent completed fiscal years. If, however, the date of
death is after the Participant has attained age 55 and completed 10 Years of
Service but before the Participant has attained age 62, the amount of the
survivor benefit shall be the greater of one (1) times the Participant’s
Compensation or the Actuarial Equivalent lump sum present value of the
Participant’s Supplemental Retirement Benefit, determined under Section 5.3,
calculated as of the date of death and based on the Participant’s Final Average
Compensation. Such benefit shall not be subject to any reduction of benefits for
commencement before age 62 as provided under Section 5.8(a) below.
     (b) Time and Form of Payment. The survivor benefit shall be paid to the
Beneficiary within sixty (60) days following the death of the Participant in the
form of a lump sum payment.
4.2 Post-termination Survivor Benefit
     (a) Death Prior to Commencement of Benefits. If a Participant who has a
nonforfeitable right to a Supplemental Retirement Benefit dies following a
Termination of Employment but prior to the commencement of accrued benefits
hereunder, the Company shall pay a survivor benefit to the Participant’s
Beneficiary as follows:
     (i) Amount. The amount of the survivor benefit shall be equal to the
Actuarial Equivalent lump sum present value of the Participant’s interest in the
Supplemental Retirement Benefit determined under Section 5.2 or 5.3, as
applicable, calculated as of the time benefits would have commenced had the
Participant survived.
     (ii) Time and Form of Payment. The survivor benefit shall be paid to the
Beneficiary within sixty (60) days following the death of the Participant in the
form of a lump sum payment.
     (b) Death After Commencement of Benefits. If a Participant dies following
the Participant’s Termination of Employment and after payments have commenced, a
survivor benefit will be paid only if, and to the extent, provided for under
Section 5.6.
4.3 Suicide; Misrepresentation
     No benefit shall be paid to a Beneficiary if the Participant’s death occurs
as a result of suicide during the twenty-four (24) calendar months beginning
with the calendar month following commencement of participation in this Plan.
The Committee may also deny payment if death occurs within such twenty-four
(24) months if the Participant has made a material misrepresentation in any form
or document provided by the Participant to or for the benefit of Company.

PAGE 6 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



ARTICLE V—SUPPLEMENTAL BENEFITS
5.1 Right to Supplemental Retirement Benefit
     A Participant shall have a nonforfeitable right to a Supplemental
Retirement Benefit described in this Article V upon the earlier of (1) the date
such Participant attains age sixty-two (62) or (2) the date such Participant has
attained age fifty-five (55) and has completed ten (10) Years of Service.
Notwithstanding the foregoing, a Participant shall automatically have a
nonforfeitable right to a Supplemental Retirement Benefit as of the date of such
Participant’s death while employed by the Company (except as provided in
Section 4.3 of this Plan).
5.2 Normal Retirement Benefit
     If a Participant terminates employment with the Company on or after
attaining age 62, the Company shall pay to the Participant a monthly
Supplemental Retirement Benefit equal to the Participant’s Target Benefit
Percentage multiplied by Final Average Compensation, less:
     (a) The Participant’s benefit, under the Retirement Plan, in the form of a
monthly single-life annuity, payable at Retirement;
     (b) The Participant’s benefit from the 401(k) Plan relating to Company
contributions, payable at Retirement, calculated as if the maximum Company
contribution had been made during each year the Participant was eligible to
defer Compensation, and assuming that those Company contributions had earnings
at an annual rate of ten percent (10%), in the form of a monthly single-life
annuity, payable at Retirement; and
     (c) The Participant’s benefit from the Deferred Compensation Plan,
including Earnings as defined in the Deferred Compensation Plan, relating to
Company contributions, calculated as if the maximum Company contribution had
been made during each year the Participant was eligible to defer Compensation,
in the form of a monthly single-life annuity, payable at Retirement.
5.3 Early Retirement Benefit
     If a Participant terminates employment with the Company before attaining
age 62 and after the Participant has a nonforfeitable right to a Supplemental
Retirement Benefit, the Company shall pay to the Participant a monthly
Supplemental Retirement Benefit equal to the Participant’s Target Benefit
Percentage multiplied by Final Average Compensation, less:
     (a) The Participant’s benefit, under the Retirement Plan, payable at age
sixty-two (62), in the form of a monthly single-life annuity;
     (b) The Participant’s benefit from the 401(k) Plan relating to Company
contributions, payable at age sixty-two (62), assuming no earnings on the 401(k)
Plan account balance from the date of termination until Normal Retirement Date,
and calculated as if the maximum Company contribution had been made during each
year the Participant was eligible to defer Compensation, and assuming that those
Company contributions had earnings to the date of termination at an annual rate
of ten percent (10%), in the form of a monthly single-life annuity payable at
age sixty-two (62); and

PAGE 7 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



     (c) The Participant’s benefit from the Deferred Compensation Plan,
including Earnings as defined in the Deferred Compensation Plan, relating to
Company contributions payable at age sixty-two (62), assuming no earnings on the
Deferred Compensation Plan account balance from the date of termination until
Normal Retirement Date, and calculated as if the maximum Company contribution
had been made during each year the Participant was eligible to defer
Compensation, and assuming that those Company contributions had earnings to date
of termination at the actual Deferred Compensation Plan annual rate, in the form
of a monthly single-life annuity payable at age sixty-two (62).
5.4 Disability Retirement Benefit
     If a Participant terminates employment with Company due to Disability
before the Participant’s right to a Supplemental Retirement Benefit becomes
nonforfeitable in accordance with Section 5.1, the benefit provided herein will
continue to accrue, assuming the Participant’s last annualized rate of
compensation continues unchanged and the Participant continues to earn Years of
Service until the date the Participant either attains a nonforfeitable right to
the benefit or forfeits the benefit.
The Participant shall attain a nonforfeitable right to a Disability retirement
benefit on the date the Participant has both attained age fifty-five (55) and
attained 10 Years of Service under the provisions of the Retirement Plan;
provided, however, that if a Participant has less than five Years of Service at
the time of incurring a Disability, then, for purposes of determining whether a
Participant has attained 10 Years of Service under this paragraph, the
provisions of the Retirement Plan for crediting service after a Participant
incurs a Disability shall be applied without regard to the requirement that a
Participant have five years of vesting service at the time the Participant
incurs a Disability to be eligible for continued crediting of service during
Disability.
5.5 Forfeiture of Benefits
     If a Participant terminates employment with Company for a reason other than
Disability or death before the Participant’s right to a Supplemental Retirement
Benefit becomes nonforfeitable in accordance with Section 5.1, no benefit shall
be due and payable under this Plan. Notwithstanding the foregoing, if a
Participant involuntarily terminates employment with Company as a result of
Change in Control, benefits will be as described in Section 5.7.
     If a Participant terminates employment with Company due to Disability
before the Participant’s right to a Supplemental Retirement Benefit becomes
nonforfeitable in accordance with Section 5.1, the Participant’s Disability
retirement benefit will not be forfeited unless and until the Participant
recovers from Disability and is not reemployed as provided under Section 3.3.
5.6 Form of Payment
     Except as provided in Section 5.7, the Supplemental Retirement Benefit
shall be paid in the form of one of the Actuarial Equivalent annuities described
below, specified by the Participant in the Form of Payment Designation. The
forms of benefit payment are:
(a) A single-life annuity, which is the normal form of payment;

PAGE 8 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



(b) A one hundred percent (100%) Joint and Survivor annuity;
(c) A fifty percent (50%) Joint and Survivor annuity;
(d) Life and Ten (10) Year Certain annuity;
(e) Life and Five (5) Year Certain annuity; and
(f) any other method that qualifies as an “actuarially equivalent life annuity”
within the meaning of Code Section 409A that the Committee may, from time to
time, approve.
5.7 Change in Control
     (a) Amount. If the Participant is involuntarily terminated or suffers a
material diminution of duties or responsibilities, or has a material downward
change of title within twenty-four (24) months following a Change in Control,
the Participant shall be entitled to a monthly Supplemental Retirement Benefit
as determined under Section 5.3 above, in the form of a lump sum Actuarial
Equivalent.
     (b) Form and Time of Payment. The benefit payable under this Section 5.7
shall be paid in three (3) equal annual installments (without interest on the
declining principal) commencing within sixty (60) days following Termination of
Employment, with each subsequent annual installment payable upon the anniversary
date of the first payment. Such benefit shall not be subject to any reduction of
benefits provided under Section 5.8(a) below, but shall be subject to the
waiting period described in Section 5.8(b) below, to the extent applicable.
5.8 Commencement of Benefit Payments
     (a) Payment of a Participant’s vested benefits shall commence within
60 days of the date of the Participant’s Termination of Employment; provided,
however, that if a Participant terminates employment with Company due to
Disability before the Participant’s right to a Supplemental Retirement Benefit
becomes nonforfeitable in accordance with Section 5.1, the Participant’s
benefits shall commence within 60 days of the date the Participant attains a
nonforfeitable right to a Disability retirement benefit under Section 5.3. If
payment commences prior to age sixty-two (62), then the Early Retirement Benefit
shall be reduced five-twelfths (5/12) of one percent (1%) for each month by
which such commencement of benefit payments precedes the Participant’s
attainment of age sixty-two (62).
     (b) Notwithstanding the foregoing, if the Participant is identified as a
“specified employee” under Code Section 409A, as determined by the Company using
an identification method described in the regulations or other guidance issued
under Code Section 409A and documented in a duly authorized resolution of the
committee of the Company authorized to make such determination, then, to the
extent that a payment amount is required to be delayed for six months in order
to comply with Code Section 409A, such payment amount shall be paid within
60 days after the end of the six-month period required under Code Section 409A.

PAGE 9 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



5.9 Withholding; Payroll Taxes
     Company shall withhold from payments hereunder any taxes required to be
withheld from such payments under local, state or federal law. A Beneficiary,
however, may elect not to have withholding of federal income tax pursuant to
Section 3405(a)(2) of the Code, or any successor provision thereto.
5.9 Payment to Guardian
     If a Plan benefit is payable to a minor or a person declared incompetent or
to a person incapable of handling the disposition of property, the Committee may
direct payment to the guardian, legal representative or person having the care
and custody of such minor, incompetent or person. The Committee may require
proof of incompetency, minority, incapacity or guardianship as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Committee and Company from all liability with respect to such benefit.
ARTICLE VI—BENEFICIARY DESIGNATION
6.1 Beneficiary Designation
     Each Participant shall have the right, at any time, to designate one (1) or
more persons or entity as Beneficiary (both primary as well as secondary) to
whom benefits under this Plan shall be paid in the event of a Participant’s
death prior to complete distribution to the Participant of the benefits due
under the Plan. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only when filed with the
Committee during the Participant’s lifetime. Designation by a married
Participant to the Participant’s spouse of less than a fifty percent (50%)
interest in the benefit due shall not be effective unless the spouse executes a
written consent that acknowledges the effect of the designation, or it is
established that the consent cannot be obtained because the spouse cannot be
located.
6.2 Changing Beneficiary
     Any Beneficiary designation may be changed by an unmarried Participant
without the consent of the previously named Beneficiary by the filing of a new
Beneficiary designation with the Committee. A married Participant’s Beneficiary
designation may be changed by a Participant with the consent of the
Participant’s spouse as provided for in Section 6.1 above, by the filing of a
new Beneficiary designation with the Committee. The filing of a new designation
shall cancel all designations previously filed.
6.3 Change in Marital Status
     If the Participant’s marital status changes after the Participant has
designated a Beneficiary, the following shall apply:
     (a) If the Participant is married at death but was unmarried when the
designation was made, the designation shall be void unless the spouse has
consented to it in the manner prescribed in Section 6.1 above.
     (b) If the Participant is unmarried at death but was married when the
designation was made:

PAGE 10 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



(i) The designation shall be void if the spouse was named as Beneficiary.
(ii) The designation shall remain valid if a nonspouse Beneficiary was named.
     (c) If the Participant was married when the designation was made and is
married to a different spouse at death, the designation shall be void unless the
new spouse has consented to it in the manner prescribed in Section 6.1 above.
6.4 No Beneficiary Designation
     If any Participant fails to designate a Beneficiary in the manner provided
above, if the designation is void, or if the Beneficiary designated by a
deceased Participant dies before the Participant or before complete distribution
of the Participant’s benefits, the Participant’s Beneficiary shall be the person
in the first of the following classes in which there is a survivor:
     (a) The Participant’s surviving spouse;
     (b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves issue surviving, then such issue
shall take by right of representation the share the deceased child would have
taken if living;
     (c) The Participant’s estate.
6.5 Effect of Payment
     Payment to the Beneficiary shall completely discharge the Company’s
obligations under this Plan.
ARTICLE VII—ADMINISTRATION
7.1 Committee; Duties
     The Plan shall be administered by the Committee, which shall consist of not
less than three (3) persons appointed by the Board, except after a Change in
Control as provided in Section 7.5. The Committee shall have the authority to
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in such administration. A
majority vote of the Committee members shall control any decision. Members of
the Committee may be Participants under this Plan.
7.2 Agents
     The Committee may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with counsel who may be counsel to the Company.

PAGE 11 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



7.3 Binding Effect of Decisions
     The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final, conclusive and binding upon all persons having any interest in
the Plan.
7.4 Indemnity of Committee
     The Company shall indemnify and hold harmless the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan on account of such member’s
service on the Committee, except in the case of gross negligence or willful
misconduct.
7.5 Election of Committee After Change in Control
     After a Change in Control, vacancies on the Committee shall be filled by
majority vote of the remaining Committee members and Committee members may be
removed only by such a vote. If no Committee members remain, a new Committee
shall be elected by majority vote of the Participants in the Plan immediately
preceding such Change in Control. No amendment shall be made to Article VII or
other Plan provisions regarding Committee authority with respect to the Plan
without prior approval by the Committee.
ARTICLE VIII—CLAIMS PROCEDURE
8.1 Claim
     Any person or entity claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan (hereinafter
referred to as “Claimant”) shall present the request in writing to the
Committee, which shall respond in writing as soon as practicable.
8.2 Denial of Claim
     If the claim or request is denied, the written notice of denial shall
state:
     (a) The reason for denial, with specific reference to the Plan provisions
on which the denial is based;
     (b) A description of any additional material or information required and an
explanation of why it is necessary; and
     (c) An explanation of the Plan’s claims review procedure.
8.3 Review of Claim
     Any Claimant whose claim or request is denied or who has not received a
response within sixty (60) days may request a review by notice given in writing
to the Committee. Such request must be made within sixty (60) days after receipt
by the Claimant of the written notice of denial, or in the event Claimant

PAGE 12 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



has not received a response sixty (60) days after receipt by the Committee of
Claimant’s claim or request. The claim or request shall be reviewed by the
Committee which may, but shall not be required to, grant the Claimant a hearing.
On review, the Claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.
8.4 Final Decision
     The decision on review shall normally be made within sixty (60) days after
the Committee’s receipt of Claimant’s claim or request. If an extension of time
is required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days. The decision
shall be in writing and shall state the reason and the relevant Plan provisions.
All decisions on review shall be final and bind all parties concerned.
ARTICLE IX—TERMINATION, SUSPENSION OR AMENDMENT
9.1 Termination, Suspension or Amendment of Plan
     The Board may, in its sole discretion, terminate or suspend the Plan at any
time, in whole or in part. The Board may amend the Plan at any time. Any
amendment may provide different benefits or amounts of benefits from those
herein set forth, to the extent permitted under Code Section 409A. However, no
such termination, suspension or amendment shall adversely affect the benefits of
Participants which have accrued prior to such action, the benefits of any
Participant who has previously retired, or the benefits of any Beneficiary of a
Participant who has previously died, except as otherwise determined by the Board
under Section 10.1 with respect to any Participant.
Any termination of the Plan in accordance with the provisions of this
Section 9.1 and any distributions of benefits in connection with such
termination will be permitted only to the extent they comply with Code
Section 409A and the regulations and other guidance issued thereunder.
Notwithstanding any other provision of the Plan to the contrary, but only to the
extent permitted under the requirements of Code Section 409A and the regulations
and other guidance issued thereunder, in the event that the Plan is terminated
and benefits are paid out to all Participants in a lump sum, the Committee shall
base the lump sum payments on the single premium purchase price for an insured
annuity for the termination benefit. The termination benefit shall be equal to
the benefit which has the greatest value to the Participant taking into account
the potential early retirement benefit available under the Plan. The single
premium shall be based on commercial annuities available from insurance
companies which have a rating of A+ or higher using the A.M. Best Company rating
scale.
ARTICLE X—MISCELLANEOUS
10.1 Unfunded Plan
     This Plan is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301, and 401 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and therefore is
exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly,
the Board may terminate the Plan and make no further benefit payments, or remove
certain employees as Participants if it is determined by the United States
Department of Labor, a court of competent jurisdiction, or an

PAGE 13 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA (as currently in effect or hereafter
amended) which is not so exempt.
10.2 Company Obligation
     The obligation to make benefit payments to any Participant under the Plan
shall be an obligation solely of the Company with respect to the deferred
Compensation receivable from, and contributions by Company, and shall not be an
obligation of another employer.
10.3 Unsecured General Creditor
     Except as provided in Section 10.4, Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of Company or any other party for payment of benefits under this Plan. Any
property held by Company for the purpose of generating the cash flow for benefit
payments shall remain its general, unpledged and unrestricted assets. Company’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.
10.4 Trust Fund
     Company shall be responsible for the payment of all benefits provided under
the Plan. At its discretion, Company may establish one (1) or more trusts, with
such trustees as the Board may approve, for the purpose of providing for the
payment of such benefits. Although such a trust shall be irrevocable, its assets
shall be held for payment of all Company’s general creditors in the event of
insolvency. To the extent any benefits provided under the Plan are paid from any
such trust, Company shall have no further obligation to pay them. If not paid
from the trust, such benefits shall remain the obligation of Company.
10.5 Nonassignability
     Neither a Participant nor any other person shall have any right to commute,
sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be unassignable and nontransferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
10.6 Not a Contract of Employment
     This Plan shall not constitute a contract of employment between Company and
the Participant. Nothing in this Plan shall give a Participant the right to be
retained in the service of Company or to interfere with the right of Company to
discipline or discharge a Participant at any time.
10.7 Protective Provisions
     A Participant shall cooperate with Company by furnishing any and all
information requested by Company in order to facilitate the payment of benefits
hereunder, and by taking such physical examinations as Company may deem
necessary and by taking such other action as may be requested by Company.

PAGE 14 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



10.8 Governing Law
     The provisions of this Plan shall be construed and interpreted according to
the laws of the State of California, except as preempted by federal law.
10.9 Validity
     If any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.
10.10 Notice
     Any notice or filing required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in Company’s records.
10.11 Successors
     The provisions of this Plan shall bind and inure to the benefit of Company
and its successors and assigns. The term successors as used herein shall include
any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of Company, and successors of any such corporation or other
business entity.

             JACK IN THE BOX INC.
ADMINISTRATIVE COMMITTEE
      By:           Jerry P. Rebel        Executive Vice President             
By:           Phillip H. Rudolph        Senior Vice President              By:  
        Harold L. Sachs        Vice President              By:           Paul
Melanson        Vice President   

PAGE 15 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------



 



         

                  By:           Mark Blankenship        Vice President 

Dated: December 15, 2008     

PAGE 16 — SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN